DETAILED ACTION
Response to Amendment
Applicant's election with traverse of Invention I (claims 11-20) in the reply filed on 7/29/22 is acknowledged.  
The traversal is on the ground(s) that there would not be a burden.  This is not found persuasive because as noted in the restriction 07/05/22 as least the following reasons apply:
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
The requirement is still deemed proper and is therefore made FINAL.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity- fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception  NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 11 - 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 11, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention involves receiving a receipt for a transaction involving a product purchased by a customer from a merchant; extracting a product identifier and a purchase price from the receipt; determining a return period in which the product is eligible for a return to the merchant; and during the return period:  retrieving a current price for the product from the merchant or a third- party merchant; determining that the current price for the product is less than the purchase price; and initiating a refund to the customer from the merchant for a difference between the current price and the purchase price, which is a fundamental economic principles or practices (refund transaction); commercial or legal interactions (refund transaction); and managing personal behavior or relationships or interactions between people (receiving, extracting, determining, retrieving, initiating, etc.).  

The mere nominal recitation of technology (e.g., “an information processing apparatus comprising at least one computer processor”) does not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to receiving a receipt for a transaction involving a product purchased by a customer from a merchant; extracting a product identifier and a purchase price from the receipt; determining a return period in which the product is eligible for a return to the merchant; and during the return period:  retrieving a current price for the product from the merchant or a third- party merchant; determining that the current price for the product is less than the purchase price; and initiating a refund to the customer from the merchant for a difference between the current price and the purchase price. 

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.  Although the claim refers to “an information processing apparatus comprising at least one computer processor”, nothing in the claim precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually receiving a receipt for a transaction involving a product purchased by a customer from a merchant; extracting a product identifier and a purchase price from the receipt; determining a return period in which the product is eligible for a return to the merchant; and during the return period:  retrieving a current price for the product from the merchant or a third- party merchant; determining that the current price for the product is less than the purchase price; and initiating a refund to the customer from the merchant for a difference between the current price and the purchase price.  NOTE:  (a) Although “customer electronic device” is also mentioned in the claim, the claimed invention is not from the perspective of the “customer electronic device” and the “customer electronic device” does not perform any of the positively recited steps or acts required of the claimed invention.  The “customer electronic device” merely interact with the entity performing the positively recited steps or acts.  
    
The mere nominal recitation of technology (e.g., “an information processing apparatus comprising at least one computer processor”) does not take the claim limitation out of the mental processes grouping.  This/these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.
PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim recites the combination of additional elements of “an information processing apparatus comprising at least one computer processor” to perform the positively recited steps or acts.  The additional element(s) is/ are recited at a high level of generality (i.e., as a generic computer being used as a tool to perform the generic computer functions of (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “extracting”, “determining”, “initiating”, etc. step(s) as claimed).  The additional element(s) is/ are recited at a high level of generality (i.e., as general means of gathering refund information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The language is no more than mere instructions to apply the exception using generic computer components.  Accordingly, the additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.

Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.


2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 12/10/20 does not provide any indication there is anything other than generic, off-the-shelf computer components.  Furthermore, the prosecution history of the instant application provides Bagayatkar operating in a similar environment, suggesting performing tasks such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “extracting”, “determining”, “initiating”, etc. step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant such as (a) data receipt/ transmission (e.g., “receiving”, “retrieving”, etc. step(s) as claimed); and (b) data processing (e.g., “extracting”, “determining”, “initiating”, etc. step(s) as claimed) are well understood, routine and conventional.  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no invention concept in the claim, and thus the claim is ineligible.
Dependent claims 12 - 20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 11:  The claim appears to be mixing statutory classes.  The preamble of the claim suggests the claimed invention is directed to a process (i.e., “computer-implemented method”), but format used in the body of the claim is described in terms of machine (i.e., “information processing apparatus comprising at least one computer processor”) and what the components of the machine do.
	NOTE:  The particular language used is not required, but intended as an aid to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proprosed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 17, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagayatkar, US Pub. No. 2005/0240525.
Re Claim 11: Bagayatkar discloses a computer-implemented method, comprising: in an information processing apparatus comprising at least one computer processor: 
receiving, from a customer electronic device, a receipt for a transaction involving a product purchased by a customer from a merchant (Bagayatkar, abstract, [0014] [0023]); 
extracting a product identifier and a purchase price from the receipt (Bagayatkar, [0023] [0042]); 
determining a return period in which the product is eligible for a return to the merchant (Bagayatkar, [0019] [0023] [0042]); and 
during the return period: 4U.S. Patent Application No. 17/118,174 Attorney Docket No.: 052227.500370 retrieving a current price for the product from the merchant or a third- party merchant (Bagayatkar, abstract, [0014] [0019] [0024] [0025] [0026] [0033] [0035]); 
determining that the current price for the product is less than the purchase price (Bagayatkar, abstract, [0014] [0019] [0024] [0025] [0026] [0033] [0035]); and 
initiating a refund to the customer from the merchant for a difference between the current price and the purchase price (Bagayatkar, abstract, [0015] [0024] [0025] [0033]).  
Re Claim 12:  Bagayatkar discloses the claimed invention supra and further discloses wherein the step of determining a return period in which the product is eligible for a return to the merchant comprises: retrieving a merchant return policy for the product (Bagayatkar, [0019] [0023] [0042]).  
Re Claim 17:  Bagayatkar discloses the claimed invention supra and further discloses wherein the refund is initiated when the difference between the current price and the purchase price meets or exceed a threshold amount (Bagayatkar, abstract, [0015] [0024] [0025] [0033], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claim 18:  Bagayatkar discloses the claimed invention supra and further discloses wherein the threshold amount is based on a dollar amount between the current price and the purchase price or a percent difference between the current price and the purchase price (Bagayatkar, abstract, [0015] [0024] [0025] [0033], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).  
Re Claim 20: Bagayatkar discloses the claimed invention supra and further discloses wherein the refund is issued as a credit to a financial instrument used to conduct the transaction (Bagayatkar, abstract, [0015] [0024] [0025] [0027] [0033], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagayatkar as applied to claim 12 above, and further in view of Finnegan, US Pub. No. 2018/0150869.
Re Claim 13:  Bagayatkar discloses the claimed invention supra but fails to explicitly disclose:
wherein the merchant return policy is retrieved from a third-party aggregator using an application programmable interface (API). 
	Finnegan discloses:
wherein the merchant return policy is retrieved from a third-party aggregator using an application programmable interface (API) (Finnegan, [0124], See also MPEP § 2103 I. C. and 2111.04, “wherein” clause interpreted as not further limiting of the claimed invention).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bagayatkar by adopting the teachings of Finnegan to provide wherein the merchant return policy is retrieved from a third-party aggregator using an application programmable interface (API). 
	One would have been motivated to improve communication and data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
 Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagayatkar as applied to claim 11 above, and further in view of Glyman, US Pub. No. 2016/0104188.
Re Claim 14:  Bagayatkar discloses the claimed invention supra but fails to explicitly disclose wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 
retrieving the current price for the product from the merchant or the third- party merchant using an API.  
	Glyman discloses:
wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 
retrieving the current price for the product from the merchant or the third- party merchant using an API (Glyman, [0024] [0042]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bagayatkar by adopting the teachings of Glyman to provide wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises:  retrieving the current price for the product from the merchant or the third- party merchant using an API.  
One would have been motivated to improve communication and data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claim 15:  Bagayatkar discloses the claimed invention supra but fails to explicitly disclose wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 5U.S. Patent Application No. 17/118,174 Attorney Docket No.: 052227.500370 
retrieving the current price for the product from a third-party aggregator using an API.  
Glyman discloses:
wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 5U.S. Patent Application No. 17/118,174 Attorney Docket No.: 052227.500370 
retrieving the current price for the product from a third-party aggregator using an API (Glyman, [0024] [0042]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bagayatkar by adopting the teachings of Glyman to provide wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises:5U.S. Patent Application No. 17/118,174 Attorney Docket No.: 052227.500370  retrieving the current price for the product from a third-party aggregator using an API.  
One would have been motivated to improve communication and data exchange.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagayatkar as applied to claim 11 above, and further in view of Michale, US Pub. No. 2019/0236605.
Re Clam 16:  Bagayatkar discloses the claimed invention supra but fails to explicitly disclose wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 
retrieving the current price for the product from a distributed ledger, wherein the merchant or the third-party merchant are participants in the distributed ledger, and the distributed ledger comprises current prices for the product from the merchant or the third-party merchant.  
	Michale discloses:
wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises: 
retrieving the current price for the product from a distributed ledger, wherein the merchant or the third-party merchant are participants in the distributed ledger, and the distributed ledger comprises current prices for the product from the merchant or the third-party merchant (MIchale, abstract, [0018] [0023]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bagayatkar by adopting the teachings of Michale to provide wherein the step of retrieving a current price for the product from the merchant or a third-party merchant comprises:  retrieving the current price for the product from a distributed ledger, wherein the merchant or the third-party merchant are participants in the distributed ledger, and the distributed ledger comprises current prices for the product from the merchant or the third-party merchant.  
	One would have been motivated to improve the accuracy and reliability of data exchanged.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagayatkar as applied to claim 11 above, and further in view of Starr, US Pat. No. 7,428,988.
Re Claim 19:  Bagayatkar discloses the claimed invention supra but fails to explicitly disclose:
saving a completed refund to a database.  
	Starr discloses:
saving a completed refund to a database (Starr, col. 5, lines 33 - 63). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Bagayatkar by adopting the teachings of Starr to provide saving a completed refund to a database.  
One would have been motivated to improve the accuracy and relevance of data.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to digital refunds.
US 20180225673 A1
US 20040143502 A1
US 10664819 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697